 Case 2:20-cv-05221-AB-PJW Document 15 Filed 07/14/20 Page 1 of 2 Page ID #:53



1
                                                                              JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
                                             Case No. CV 20-05221-AB (PJWx)
12   MICHAEL NIEMAN, individually,
13   and on behalf of all others similarly
     situated,
                                             ORDER DISMISSING CIVIL ACTION
14
                     Plaintiffs,
15
     v.
16
     WISE TRAVEL INC. D/B/A
17   SNAPTRAVEL; HUSSEIN FAZAL;
     HENRY SHI; and DOES 1 through
18   10, inclusive,
19                   Defendants.
20
21
22         THE COURT having been advised by counsel that the above-entitled action has
23   been settled;
24
25         IT IS THEREFORE ORDERED that this action is hereby dismissed without
26   costs and without prejudice to the right, upon good cause shown within 60 days, to re-
27   open the action if settlement is not consummated.
28
                                              1.
 Case 2:20-cv-05221-AB-PJW Document 15 Filed 07/14/20 Page 2 of 2 Page ID #:54



1          This Court retains full jurisdiction over this action and this Order shall not
2    prejudice any party to this action.
3
4
     Dated: July 14, 2020             _______________________________________
5                                     ANDRÉ BIROTTE JR.
6                                     UNITED STATES DISTRICT JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
